Citation Nr: 1504800	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-42 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
	

ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim was remanded by the Board in April 2012 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Board remanded the Veteran's claim in order to obtain relevant VA medical records pertaining to the Veteran dating from January 1968 to June 1999, and from January 4, 2010.  In April 2012 the Appeals Management Center (AMC) requested records from Tampa, Bay Pines, and Gainesville VA Medical Centers for the time period January 1968 to present.  The records received were associated with the Veteran's claims file.

Upon review of these records the Board notes that there are no records prior to July 1984.  Under 38 U.S.C.A. § 5103A(c), any attempt to obtain records shall continue until the records are obtained, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(c) (West 2014).  There is no evidence in the record before the Board that the records do not exist or that further efforts to obtain any records prior to June 1984 would be futile.  The Board, consequently, finds that further development in this regard is required.

Accordingly, the case is REMANDED for the following action:

1. Request copies of the Veteran's VA treatment records from January 1968 to June 1984.  The AOJ should continue efforts to obtain these records until it is reasonably certain they do not exist or further efforts to obtain such records would be futile.

2. After completing the above, and any other development as may be indicated, readjudicate the Veteran's claims.  Thereafter, if the benefits sought on appeal are not granted, provide the Veteran and his representative a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




